      Case 1:18-cv-08653-VEC-SDA Document 268 Filed 05/01/21 Page 1 of 2




                                                                      D. GEORGE SWEIGERT
                                                                       GENERAL DELIVERY
                                                                     NEVADA CITY, CA 95959


                                                                                       May 1, 2021
Magistrate Judge Stewart D. Aaron
U.S. District Court
500 Pearl Street
New York, New York 10007-1312

SUBJ: Issues concerning non-availability of the JASON GOODMAN YouTube channel
       1:18-cv-08653-VEC-SDA

Your Honor,

1.     During a discovery conference in related litigation before District Judge Valerie E.
Caproni, on 4/30/2021 the Defendant advised Judge Caproni that his JASON GOODMAN
YouTube channel was no longer on-line because of behavior directly related to the undersigned.
2.     Opposing counsel in the related litigation questioned why the JASON GOODMAN
YouTube channel is not available on-line for the acquisition of discoverable defamatory
statements. The Defendant, speaking directly to Judge Caproni, advised that the “account”
disabling was a direct result of “David Sweigert” for supposed privacy and/or copyright strikes.
3.     The undersigned completed a rigorous review of the situation and was able to locate one
privacy complaint (or “strike”) filed by the undersigned against the JASON GOODMAN YouTube
channel on August 9, 2020. This “privacy strike” was denied, which made the complaint moot,
resulting in absolutely no detrimental impact to the JASON GOODMAN channel.
4.     The JASON GOODMAN YouTube channel remains in “private” status, a visibility control
directly in the hands of the Defendant and no one else. As Judge Caproni has already mistakenly
reported that BOTH the Defendant and the undersigned “have missed deadlines”, the Plaintiff has
zero tolerance for any more flippant assertions made to Judge Caproni or this Court.


             Respectfully,                                      D. GEORGE SWEIGERT
                                                                 GENERAL DELIVERY
                                                            NEVADA CITY, CA 95959-9998
             D. Geo. Sweigert                       SPOLIATION-NOTICE@MAILBOX.ORG


                                                1
     Case 1:18-cv-08653-VEC-SDA Document 268 Filed 05/01/21 Page 2 of 2




                              CERTIFICATE OF SERVICE

The undersigned hereby attests under penalties of perjury that copies of this communication
have been sent via electronic mail message to the following parties on the first day of May
(5/1) two thousand and twenty-one (2021).

 Clerk of the Court, Room 200                    Jason Goodman, CEO
 temporary_pro_se_filing@nysd.uscourts.gov       truth@crowdsourcethetruth.org




                                                                 D. GEORGE SWEIGERT
                                                                     Pro Se Non-Attorney
                                                                  GENERAL DELIVERY
                                                                NEVADA CITY, CA 95959




                                             2
